Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claim
2. 	The amendment of claims 1-20 filed on 07/07/2022 is acknowledged and entered. 
3.	Claims 1-20 are pending and hereby examined.

Objection
4.	Claim 1 recites “a system, comprising: a processor; a memory coupled to the processor to store a smart contract  for an asset with a blockchain address; [ ] a module for processing  the smart contract  in a blockchain...” There is a missing conjunction [and] in this statement. Examiner advice that this should be corrected to read: “...comprising: a processor; a memory... [and] a module...”

Examiner’s Response to Amendment/Remarks 
Acknowledgement of Specification Objection correction
5.	The prior title of this invention was not descriptive and Examiner hereby acknowledge and accept the new title as requested – “SYSTEM FOR SMART CONTRACT PROCESSING”
	This new title is hereby entered.


35 USC § 101
6.	Claims 1-20 continues to be directed towards processing a contract. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a processor” “a memory coupled to the processor to store a smart contract  for an asset with a blockchain address” “a module for processing the smart contract  in a blockchain with the blockchain address, the processor storing events on the blockchain or a side chain, the processor executing terms of the smart contract”, do not improve the functioning of a computer nor does it improve a technology or technical field. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The devices, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

35 USC § 112
7.	The Applicant’s amendment filed on 07/07/2022 has been acknowledged, but  not persuasive and has resulted into a new 112B rejection, as it is not clear how the second computer obtain the blockchain address of the smart contract, leading to the second computer accessing the terms in the smart contract.

35 USC § 102/103
8.	The Applicant’s amendment filed on 07/07/2022 has resulted into a new additional prior art rejection, Forster et al., (US Pat. 11,308,487 B1) as disclosed below.

Claim Interpretation
9.	 The following is a quotation of 35 U.S.C. § 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph: 
(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 
112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step of”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action, because the claim limitation(s) uses a generic placeholder (in bold) that is coupled with functional language([...]) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 1 “a module for [processing]...”, claim 4 “a module for [forming] a contract...” claim 5 “… the module [receives]…”, claim 6 “… the module [checks]…”, claim 7 “… the module accepts…”, claim 8 “… the module [revokes or cancels]… upon [receiving]…”, claim 9 “the module [complies]…”, claim 10 “… the module [sends]…”, claim 11 “... the module separately [accepts or rejects]…”, claim 12 “… the module [assigns]…”, claim 13 “… the module [performs]… and then [requests]…”, claims 14-15 “… the module [processes]…”, claims 16-19 “… a module to [process]…” and claim 20 “… module to [transfer]…”
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) 
or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11. 	Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
12. 	In the instant case, claims 1-20 are directed to a machine (i.e., system), therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
13. 	The limitations of independent claim 1, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] 	A system, comprising:
[B]	a memory coupled to the processor to store a smart contract  for an asset with a blockchain address. 
[C] 	a module for processing the smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the smart contract.
[D]	wherein the processor executes code to:
[E]	receive a request to access the asset from a first computer, wherein the request comprises the blockchain address of the smart contract  with a first computer blockchain address, generate a message comprising the first computer blockchain address, and transmit the message to a second computer.
[F]	wherein the second computer comprises a second processor and second memory storing executable instructions to:
[G]	access one or more terms in the smart contract.
[H]	evaluate the smart contract  terms, and based on the smart contract  terms, transmit an authorization or a denial to the first computer, wherein the first computer comprises a first processor and first memory storing executable instructions to receive the authorization and access the asset according to the terms of the smart contract.
14. 	Limitations B-C, E and G-H under the broadest reasonable interpretation covers
steps or functions of certain methods of organizing human activity, specifically
managing personal/commercial behavior (e.g., storing, processing, executing, receive, generate, transmit, evaluate, authorization). For example, the disclosure establishes organizing a legally binding contract that is stored for execution based on an event, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, limitations B and D recite at least one abstract idea.
Accordingly, claim 1, recite at least two abstract ideas and the analysis proceed to Step 2A.2.
15. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
[A] 	A system, comprising:
[B]	a memory coupled to the processor to store a smart contract  for an asset with a blockchain address. 
[C] 	a module for processing the smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the smart contract.
[D]	wherein the processor executes code to:
[E]	receive a request to access the asset from a first computer, wherein the request comprises the blockchain address of the smart contract with a first computer blockchain address, generate a message comprising the first computer blockchain address, and transmit the message to a second computer.
[F]	wherein the second computer comprises a second processor and second memory storing executable instructions to:
[G]	access one or more terms in the smart contract.
[H]	evaluate the smart contract terms, and based on the smart contract  terms, transmit an authorization or a denial to the first computer, wherein the first computer comprises a first processor and first memory storing executable instructions to receive the authorization and access the asset according to the terms of the smart contract.
when the additional elements are considered individually and as an ordered 
combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the  Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, claim 1, is not patent eligible.
16.	Dependent claims 2 and 3, further recites wherein the third computer applies contract law to the smart contract, and wherein the if the first computer receives the denial, the first computer requests a third computer to resolve the smart contract  in favor of the first computer and to direct the second computer to provide the first computer access to the asset according to one or more predetermined rules. Under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically managing personal/commercial behavior. For example, the disclosure establishes organizing a legally binding contract that is stored for execution based on an event, which prompts an authorization or denial of execution of the contract, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 2-3 are not patent eligible.
17.	Dependent claims 4-15, further recites comprising a module for forming a contract with another machine, wherein the module receives from another machine a manifestation of intent for a contract and assents to the contract, wherein the module checks an offer for vagueness and clarifies with an offeror, wherein the module accepts from another machine an advertisement with a quantity and recipient, a production contract, an output contract, or a requirement contract, wherein the module revokes or cancels the smart contract upon receiving a revocation from an offeror, wherein the module complies with Uniform Commercial Code, wherein the module sends another machine a seasonal expression of acceptance or a counter-offer, wherein the module separately accepts or rejects a counter-offer if the other machine is not an agent for a merchant, wherein the module assigns the smart contract to another machine, wherein the module performs terms of the smart contract as a unilateral contact with a second machine and then requests payment from the second machine, wherein the module processes an option to extend time, wherein the module processes the option without payment if the other machine is a merchant agent and otherwise receives payment to bind the option. Under the broadest reasonable interpretation covers the additional element of a module, which is used to perform various functions executed by the smart contract base on an event. These module does serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Here, the module is used as a, computer or processor to automate and/or implement the abstract idea of as indicated in claim 1 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims are not patent eligible.
18.	Dependent claims 16-20, further recites comprising a module to process a real estate transaction or a rental transaction, comprising a module to process a sport event or fitness event, comprising a module to process a health transaction or medical transaction, comprising a module to process data for gaming transfer, gambling transfer, betting transfer, auction transfer, or money transfer, and comprising a module to transfer data for Internet of Thing (IOT). Here, the module is used as a, computer or processor to automate and/or implement the abstract idea of as indicated in claim 1 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” processed or performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims are not patent eligible.
19. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
20.  	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)   IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21.   Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
22.  	Claim 1 recites “a system, comprising: a processor; a memory coupled to the processor to store a smart contract  for an asset with a blockchain address; a module for processing the smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the smart contract” 
	The Specification does not provide the algorithm or steps/procedure for performing the entire claimed functions in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. Additionally,
Claim 1 recites “a module for processing...”, claim 3 recites “… operated parallel…”, claim 4 “a module for forming a contract...”, claim 6 “… the module checks…”, claim 8 “… the module revokes or cancels… upon receiving…”, claim 9 “… the module complies with Uniform Commercial Code”, claim 11 “… the module separately accepts…” claim 12 “… the module assigns…”, claim 13 “…the module  performs… as a unilateral contact…”, claims 14-15 “… the module processes…”, claims 16-19 “… a module to process…” and claim 20 “… module to transfer…”
The Specification does not provide the algorithm or steps/procedure for performing these functions in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
23.	Dependent claims 2-20 are also rejected since they all depend on claims 1.


New Matter
24.	Claim 1 recites “...transmit an authorization or a denial to the first computer...”
	Claim 3 recites “...wherein the if the first computer receives the denial, the first computer requests a third computer to resolve the smart contract  in favor of the first computer and to direct the second computer to provide the first computer access to the asset according to one or more predetermined rules” the Applicant’s specification does not provide support for these limitations. Therefore, these limitations are new matter as the specification does not provide support for transmitting a denial to the first computer, and also does not support resolving the smart contract in favor of the first computer and to direct the second computer to provide the first computer access. Emphasis added.
Therefore, these limitations are new matter.
25.	Dependent claims 2-20 are also rejected since they depend on claims 1.

Claim Rejections - 35 USC § 112
26.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

27.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
28.	Claim 1 recites “...receive a request to access the asset from a first computer, wherein the request comprises the blockchain address of the smart contract  with a first computer blockchain address, generate a message comprising the first computer blockchain address, and transmit the message to a second computer; wherein the second computer comprises a second processor and second memory storing executable instructions to: access one or more terms in the smart contract...” As disclosed, although the first computer received the blockchain address of the smart contract to access the smart contract, however, it is not clear the manner how the second computer accesses the smart contract without receiving the blockchain address of the smart contract. Emphasis added. Therefore, the scope of this limitation is unclear.
29.	Dependent claims 2-20 are also rejected as they depend from claim 1.

30.	Claim 1 recites “a module for [processing]...”, claim 4 “a module for [forming] a contract...” claim 5 “… the module [receives]…”, claim 6 “… the module [checks]…”, claim 7 “… the module accepts…”, claim 8 “… the module [revokes or cancels]… upon [receiving]…”, claim 9 “the module [complies]…”, claim 10 “… the module [sends]…”, claim 11 “... the module separately [accepts or rejects]…”, claim 12 “… the module [assigns]…”, claim 13 “… the module [performs]… and then [requests]…”, claims 14-15 “… the module [processes]…”, claims 16-19 “… a module to [process]…” and claim 20 “… module to [transfer]…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a module” without reciting sufficient structure to achieve the function (indicated by [ ]). Furthermore, the generic placeholder is not preceded by a structural modifier.
31. 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, claim(s) 1 and 4-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
32.  Dependent claims 2-20, are also rejected as they depend from claims 1.


Claim Rejections - 35 USC § 103

33.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


35.	Claim 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Forster et al., (US Pat. 11,308,487 B1).

36.	With respect to claim 1, Miller teaches a system, comprising:
	a processor (Fig. 1 item 100, Fig. 2, ¶¶ 0080, 0112, 0116).
	a memory coupled to the processor to store a smart contract  for an asset with a blockchain address (Fig. 2, item 112, ¶ 0112).
	a module for processing the smart contract (Fig. 3 item 300, “Digital Smart Contract”) in a blockchain with the blockchain address, the processor storing events on the blockchain or a side chain, the processor executing terms of the smart contract (Fig. 2, ¶¶ 0111-0112, 0119 and 0133-0135).
Miller does not explicitly disclose
	wherein the processor executes code to:
	receive a request to access the asset from a first computer, wherein the request comprises the blockchain address of the smart contract  with a first computer blockchain address, generate a message comprising the first computer blockchain address, and transmit the message to a second computer;
	wherein the second computer comprises a second processor and second memory storing executable instructions to:
	access one or more terms in the smart contract;
	evaluate the smart contract  terms, and based on the smart contract  terms, transmit an authorization or a denial to the first computer, wherein the first computer comprises a first processor and first memory storing executable instructions to receive the authorization and access the asset according to the terms of the smart contract. 
However, Forster discloses wherein the processor executes code to:
	receive a request to access the asset from a first computer, wherein the request comprises the blockchain address of the smart contract  with a first computer blockchain address, generate a message comprising the first computer blockchain address, and transmit the message to a second computer (Fig 26A, 26B, 26D, S7008-S7010, S7020, col 249 lines 34-46, col 255 line 57-col 256 line 44, col 260 lines 7-29).
	wherein the second computer comprises a second processor and second memory storing executable instructions to:
	access one or more terms in the smart contract (col 260 lines 7-29).
	evaluate the smart contract  terms, and based on the smart contract  terms, transmit an authorization or a denial (“...the first customer public address is not approved for receiving digital assets associated with the first customer...” col 228 line 20-29) to the first computer, wherein the first computer comprises a first processor and first memory storing executable instructions to receive the authorization and access the asset according to the terms of the smart contract (col 249 lines 34-46, col 255 line 57-col 256 line 44).
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the device of Miller with the access of the smart contract of Forster in order to have an unalterable execution of an agreeable smart contract among participants in a transaction.  
Note:	
With respect to claim 1, is directed to a system comprising: a processor, a memory, and a module. The second computer and the first computer and their descriptions are outside the scope of the claim and therefore does not further limit the scope of the system of claim 1 as the descriptions of second computer and the first computer do not affect the processor, a memory, and the module both structurally nor functionally. Additionally, claim 1 recites “...wherein the second computer comprises a second processor and second memory storing executable instructions to: access one or more terms in the smart contract. This is intended use.  In this case the instructions stored in the second memory was never executed by the second processor, therefore the second computer never access nor evaluate the smart contract and an authorization or denial will not occur. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”

37.	With respect to claim 2, the combination of Miller and Foster teaches all the subject matter as disclosed in claim 1 above.
	Furthermore, Foster discloses wherein the third computer applies contract  law to the smart contract (“... providing first smart contract instructions associated with a first smart contract associated with a digital asset token associated with a first contract address associated with the blockchain associated with the underlying digital asset, wherein the first smart contract instructions are saved as part of the blockchain for the underlying digital assets...” ¶ 1102,1255).

38.	With respect to claim 3, the combination of Miller and Foster teaches all the subject matter as disclosed in claim 1 above.
	Furthermore, Foster discloses wherein the if the first computer receives the denial, the first computer requests a third computer (e.g., “risk management computer system 5160” ¶566) to resolve the smart contract  in favor of the first computer and to direct the second computer to provide the first computer access to the asset according to one or more predetermined rules (¶¶ 1240).

39.	With respect to claim 4, the combination of Miller and Foster teaches all the subject matter as disclosed in claim 1 above.
	Furthermore, Foster discloses comprising a module for forming a contract  with another machine (¶ 1102).

40.	With respect to claim 5, the combination of Miller and Foster teaches all the subject matter as disclosed in claim 4 above.
Furthermore, Foster discloses wherein the module receives from another machine a manifestation of intent for a smart contract  and assents to the contract (¶ 1102).


41.	Claim 6-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Forster et al., (US Pat. 11,308,487 B1) and further in view of Ginter et al., (US Pat. 5,892,900).

42.	With respect to claim 6, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
	wherein the module checks an offer for smart contract  vagueness.
However, Ginter et al., discloses wherein the module checks an offer for smart contract  vagueness (Fig 75B, 75C, 75E, 75D, 76A and 76B, col 272 line 62 – col 273 line 16, col 274 line 14 - col 275 line 6, col 275 line 47-col 276 line 17).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for checking and verify the content of a contract before agreeing to the contract.

43.	With respect to claim 7, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
	wherein the module accepts from another machine an advertisement with a quantity and recipient, a production contract, an output contract, or a requirement contract.
However, Ginter et al., discloses wherein the module accepts from another machine an advertisement with a quantity and recipient, a production contract, an output contract, or a requirement contract (col 314 line 62 – col 315 line 25, col 315 line 59 - col 316 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a systems and techniques for secure transaction management and electronic rights protection.

44.	With respect to claim 8, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
wherein the module revokes or cancels the smart contract upon receiving a revocation from an offeror.
However, Ginter et al., discloses wherein the module revokes or cancels the smart contract upon receiving a revocation from an offeror (col 292 line57-61, col 294 line 52 – col 295 line 26).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for nullifying a contract.

45.	With respect to claim 10, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
wherein the module sends another machine a seasonal expression of acceptance or a counter-offer 
However, Ginter et al., discloses wherein the module sends another machine a seasonal expression of acceptance or a counter-offer (col 275 line 47-col 276 line 17, col 276 line 51 – col 277 line 34).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for negotiating the terms of a contract.

46.	With respect to claim 11, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
wherein the module separately accepts or rejects a counter-offer if the other machine is not an agent for a merchant.
However, Ginter et al., discloses wherein the module separately accepts or rejects a counter-offer if the other machine is not an agent for a merchant (Fig. 2, 3, col 56 line 66 - col 57 line 5, line 10 – 26, col 58 line 22-36, col 95 line 16-37, col 276 line 51 – col 277 line 11).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for negotiating the terms of a contract.

47.	With respect to claim 12, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
	wherein the module assigns the smart contract to another machine
	However, Ginter et al. discloses wherein the module assigns the smart contract to another machine (Fig. 1, 2, col 55 line 63 - col 56 line 29).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for negotiating the terms of a contract.

48.	With respect to claim 13, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
	wherein the module performs terms of the smart contract as a unilateral contact with a second machine and then requests payment from the second machine.
	However, Ginter et al. discloses wherein the module performs terms of the smart contract as a unilateral contact with a second machine and then requests payment from the second machine (col 18 line 22-25, 50-53, col 270 line 40-65, col 273 line 16-24).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for executing the terms of a contract.

49.	With respect to claim 14, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 4 above, but did not disclose 
wherein the module processes an option to extend time.
	However, Ginter et al., discloses wherein the module processes an option to extend time (Fig. 75F, col 273 line 24-39, col 296 line 39-51).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having a platform for executing the terms of a contract.

50.	With respect to claim 15, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 14 above.
Furthermore, Miller discloses wherein the module processes the option without payment if the other machine is a merchant agent and otherwise receives payment to bind the option (¶¶ 0143-0144).

51.	With respect to claim 20, the combination of Miller in view of Foster teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Miller discloses comprising a module to transfer data for Internet of Thing (IOT) (¶¶ 0073, 0075, 0080, 0112, 0116).

52.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Forster et al., (US Pat. 11,308,487 B1) and Ginter et al., (US Pat. 5,892,900) and further in view of Bisbee et al., (US 20180276270 A1).

53.	With respect to claim 9, the combination of Miller and Forster in view of Ginter, teaches all the subject matter as described above with respect to claim 4 above, but did not disclose 
	wherein the module complies with Uniform Commercial Code 
	However, Bisbee discloses wherein the module complies with Uniform Commercial Code (¶¶ 0018-0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by Bisbee, in the device of Miller, Foster and Ginter, the motivation being to overcome the limitations, such as having to standardize the transactions that are been performed.

54.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Forster et al., (US Pat. 11,308,487 B1) and Hopkins et al., (US Pat. 10521780).

55.	With respect to claim 16, the combination of Miller in view of Forster, teaches all the subject matter as described above with respect to claim 1, but did not disclose 
a module to process a real estate transaction or a rental transaction
	However, Hopkins et al., discloses, comprising:
a module to process a real estate transaction or a rental transaction (col 2 line 27-43, col 3 line11-15, 63-66).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by Hopkins et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having the use of blockchain for assets transaction. 

56.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Forster et al., (US Pat. 11,308,487 B1) and ROENNOW et al., (US 20190208414 A1).

57.	With respect to claim 17, the combination of Miller in view of Forster, teaches all the subject matter as described above with respect to claim 1, but did not disclose 
a module to process a sport event or fitness event
However, ROENNOW et al., discloses, comprising:
a module to process a sport event or fitness event (paragraph [0022]-0024], [0087], [0097] and [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by ROENNOW et al., in the device of Miller and Forster, the motivation being to overcome the limitations, such as having to facilitate verification and authentication of transactions of the nodes of the trusted user circle according to the terms of the pre-defined settings of the private block chain.

58.	With respect to claim 18, the combination of Miller in view of Forster, teaches all the subject matter as described above with respect to claim 1, but did not disclose, comprising:
a module to process a health transaction or medical transaction.
However, ROENNOW et al., discloses, comprising:
a module to process a health transaction or medical transaction (paragraph [0022]-0024], [0087], [0097], [0117] and [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by ROENNOW et al., in the device of Miller and Foster, the motivation being to overcome the limitations, such as having to facilitate verification and authentication of transactions of the nodes of the trusted user circle according to the terms of the pre-defined settings of the private block chain.

59.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Forster et al., (US Pat. 11,308,487 B1) and Ohnemus et al., (US 20180350451 A1).

60.	With respect to claim 19, the combination of Miller in view of Forster, teaches all the subject matter as described above with respect to claim 1, but did not disclose, 
comprising:
a module to process data for gaming transfer, gambling transfer, betting transfer, auction transfer, or money transfer.
However, Ohnemus et al., discloses, comprising:
a module to process data for gaming transfer, gambling transfer, betting transfer, auction transfer, or money transfer (Fig. 27, paragraph [0191]-[0200], [0205]-[0208]).
 Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ohnemus et al., in the device of Miller, the motivation being to overcome the limitations, such as having to
automate health data acquisition and, more particularly, to automatically classify health-related activity information in view of biological and/or behavioral tracking and/or external conditions.
	

Conclusion
61. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

62.	The prior art made of record and not relied upon:
1)	(US 20170046693 A1) – Haldenby et al., SYSTEMS AND METHODS FOR DETECTING AND RESOLVING DATA INCONSISTENCIES AMONG NETWORKED DEVICES USING HYBRID PRIVATE-PUBLIC BLOCKCHAIN LEDGERS - relate to computerized systems and methods for securing data, and more particularly, and without limitation, computerized systems and methods that generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets.

63.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685